


Exhibit 10(n)(n)

 

HP INC.

2005 EXECUTIVE DEFERRED COMPENSATION PLAN

(Amended and restated effective November 1, 2015)

 

The HP Inc. 2005 Executive Deferred Compensation Plan (formerly the
Hewlett-Packard Company 2005 Executive Deferred Compensation Plan) is hereby
amended and restated effective November 1, 2015 to permit Eligible Employees and
Outside Directors to defer receipt of certain compensation and to provide
matching contributions for certain employees who are not active participants in
one of HP’s defined benefit retirement plans pursuant to the terms and
provisions set forth below.

 

The Plan is intended: (1) to comply with Code section 409A and official guidance
issued thereunder; and (2) with respect to the portion of the Plan covering
Eligible Employees, to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.  Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.

 

ARTICLE I:  DEFINITIONS

 

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 

“Account” means a bookkeeping account established by HP for (i) each Participant
electing to defer Eligible Income under the Plan, and (ii) each Rollover
Participant.

 

“Actual Pay” means “Covered Compensation” as defined in the 2000 restatement of
the HP Inc. 401(k) Plan (formerly known as the Hewlett-Packard Company 401(k)
Plan), and “Eligible Pay” as to be defined in the 2006 restatement of the HP
Inc. 401(k) Plan, as each is amended from time to time, without giving effect to
the Code section 401(a)(17) limitation set forth in each definition and the
exclusion of pay deferred under this Plan.

 

“Affiliate” means any corporation or other entity that is treated as a single
employer with HP under Code section 414.

 

“Annual Rate of Pay” means the annual rate of pay, which is the sum of an
employee’s base pay and targeted incentive amount, as reflected in the
compensation data in HP’s global database for human resources information, and
as adjusted for such employee’s employment status, including part-time status.

 

“Annual Retainer” means the cash portion of any annual retainer paid to an
Outside Director.

 

“Beneficiary” means the person or persons or trust designated by a Participant
to receive any amounts payable under the Plan in the event of the Participant’s
death.  HP has established procedures governing the form and manner in which a
Participant may designate a Beneficiary (the “2004 Procedures”).  Only a
Beneficiary designation submitted in accordance with the 2004 Procedures and
that is received by HP before the death of the Participant shall be a valid
Beneficiary designation.  If there is no valid Beneficiary designation in effect
upon the death of a Participant, any remaining Account balance shall be paid in
the following order: (i) to that person’s spouse; (ii) if no spouse is living at
the time of such payment, then to that person’s living children, in equal
shares; (iii) if neither a spouse nor children are living, then to that person’s
living parents, in equal shares; (iv) if neither spouse, nor children, nor
parents are living, then to that person’s living brothers and sisters, in equal
shares; and (v) if none of the individuals described in (i) through (iv) are
living, to that person’s estate.  A person’s domestic partner

 

--------------------------------------------------------------------------------


 

shall be considered a person’s spouse for purposes of this paragraph.  HP shall
determine a person’s status as a domestic partner in a uniform and
nondiscriminatory manner.

 

“Bonus Eligible Employee” means an individual who is an Employee on November 1
preceding the Plan Year within which deferrals are to be made (1) who satisfies
both of the following conditions: (i) whose job position has a title of Director
(or whose job function is, in the sole and absolute discretion of HP, equivalent
to a ‘Director’ position) and (ii) whose Annual Rate of Pay is equal to or
greater than the dollar limit for highly compensated employees as defined in
Section 414(q)(1)(B)(i) of the Code plus $30,000, or (2) whose job position has
a title of Executive Vice President or above, irrespective of such Employee’s
Annual Rate of Pay.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Code Section 401(a)(17) Limit” means the amount specified under Code section
401(a)(17) in effect on January 1 of the Plan Year.

 

“Committee” means the HR and Compensation Committee of HP’s Board of Directors.

 

“Deferral Form” means a written or electronic form provided by HP pursuant to
which an Eligible Employee or Outside Director may elect to defer amounts under
the Plan.

 

“Director” means the title for an employee who has a job grade of DIR1 and
above.

 

“EBP” means the Hewlett-Packard Company Excess Benefit Retirement Plan, as
amended from time to time.

 

“Eligible Employee” means an individual who is (i) a Bonus Eligible Employee,
(ii) a Match Eligible Employee (for Plan Years after 2005), (iii) an Employee
whose Annual Rate of Pay, as of the first day of November preceding the Plan
Year within which the deferral is to be made, exceeds the Code Section
401(a)(17) Limit for the Plan Year in which the deferral is to be made, or (iv)
a combination or all of the foregoing.  An individual’s status as an Eligible
Employee shall be determined by HP in its sole discretion.

 

Effective October 1, 2006 and solely for purposes of the October 2006 special
enrollment period for Employees who participate in the 2004 and 2005 (Spring)
Long-Term Performance Cash Programs and are otherwise eligible to participate in
this Plan, the date to determine enrollment eligibility shall be September 15,
2006 rather than November 1, 2006.

 

An Eligible Employee shall also include a Newly Hired Employee and a Late Year
Newly Hired Employee.

 

“Eligible Income” means Actual Pay, Annual Retainer and Incentive Awards.

 

“Employee” means an individual who is a regular employee on the U.S. payroll of
HP or its Affiliates, other than a temporary or intermittent employee.  The term
“Employee” shall not include a person hired as an independent contractor, leased
employee, consultant, or a person otherwise designated by HP or an Affiliate as
not eligible to participate in the Plan, even if such person is determined to be
an “employee” of HP or an Affiliate by any governmental or judicial authority.

 

“EPfR Plan” means the Hewlett-Packard Company Executive Pay-for-Results Plan, as
amended from time to time.

 

2

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“HP” means HP Inc. or any successor corporation or other entity.

 

“HP Matching Contributions” means the matching contributions as defined in
Section 4.1.

 

“Incentive Award” means an amount payable to an Eligible Employee under a cash
bonus or incentive compensation plan of HP or an Affiliate that the Committee
has deemed eligible for deferral, including bonuses paid under the EPfR Plan,
the PfR Plan, and the VPB Plan.

 

“Investment Options” means the investment options, as determined from time to
time by HP, used to credit earnings, gains and losses on Account balances.

 

“Key Employee” means an Employee who at Termination of Employment is treated as
a “specified employee” under Code section 409A(a)(2)(B)(i), i.e., a key employee
(as defined in Code section 416(i) without regard to paragraph (5) thereof) of a
corporation the stock of which is publicly traded on an established securities
market or otherwise.  HP shall determine which Employees will be deemed a Key
Employee for purposes of this Plan during a Plan Year based on the twelve-month
period ending on the September 30 prior to the Plan Year.

 

“Late Year Newly Hired Employee” means an Employee (i) who is hired in November
or December and (ii) who would have qualified as an Eligible Employee as of the
November 1 preceding his date of hire based on his initial position and Annual
Rate of Pay.

 

“Match Eligible Employee”  means an individual (i) who is eligible for a
matching contribution under the HP Inc. 401(k) Plan, and (ii) whose Annual Rate
of Pay, as of the first day of November preceding the Plan Year within which the
deferral is to be made, exceeds the Code Section 401(a)(17) Limit for such Plan
Year.

 

“Newly Hired Employee” means an Employee (i) who would have qualified as an
Eligible Employee as of the November 1 preceding his date of hire based on his
initial position and Annual Rate of Pay, and (ii) whose base salary payable in
the year of hire is projected to exceed the Code section 401(a)(17) limit for
such year; provided, however, that an individual who has previously worked for
the Company or an Affiliate will only qualify as a “Newly Hired Employee” if he
meets the requirements of Treas. Reg. § 1.409A-2(a)(7) or any successor
thereto.  Generally, a re-hired individual will meet these requirements if (1)
he has been paid any and all amounts due him under the Plan (and any plans
required to be aggregated with the Plan under Code section 409A) prior to
re-hire, or (2) he has not been eligible to participate, other than the accrual
of earnings, in the Plan (or any other plan required to be aggregated with the
Plan under Code section 409A) for at least 24 months.

 

“Outside Director” means an individual who is a member of HP’s Board of
Directors and not an Employee of HP.

 

“Participant” means an Eligible Employee or Outside Director who elects or has
elected to defer amounts under the Plan.

 

“PfR Plan” means the Hewlett-Packard Company Pay-for-Results Short-Term Bonus
Plan, as amended from time to time.

 

3

--------------------------------------------------------------------------------


 

“Plan” means this HP Inc. 2005 Executive Deferred Compensation Plan, as set
forth herein and as amended from time to time.

 

“Plan Committee” means the committee to which the Committee delegates certain
authority to act on various compensation and benefit matters.

 

“Plan Year” means January 1 through December 31.

 

“Retirement Date” means the date on which a Participant has completed at least
15 years of service, as measured from such Participant’s last hire date, and has
attained age 55.

 

“Rollover Participant” means an individual with an Account in the Plan
transferred from either (i) a Rollover Plan in accordance with the provisions of
Article IX or (ii) the EBP.  The term Rollover Participant may also refer to an
individual who has previously been a Participant in the Plan, or an existing
Participant at the time of transfer.

 

“Rollover Plan” means either (1) a nonqualified deferred compensation plan of a
business entity acquired by HP or an Affiliate through acquisition of a majority
of the voting interest in, or substantially all of the assets of, such entity,
or (2) any plan or program of HP or an Affiliate pursuant to the termination of
which an Account is established for a Participant or Rollover Participant.

 

“Termination Date” means the date on which the Participant experiences a
“separation from service” as defined under Code section 409A.

 

“Termination of Employment” or “Terminates Employment” means a “separation from
service” with HP and its Affiliates as defined under Code section 409A.

 

“VPB Plan” means the Hewlett-Packard Company Variable Performance Bonus Plan, as
amended from time to time.

 

ARTICLE II:  PARTICIPATION

 

Participation in the Plan shall be limited to Eligible Employees and Outside
Directors.  HP shall notify any Employee of his status as an Eligible Employee
at such time and in such manner as HP shall determine.  An Eligible Employee or
Outside Director shall become a Participant by making a deferral election under
Article III.

 

ARTICLE III:  PARTICIPANT ACCOUNTS

 

3.1                               Employee Deferral Elections.  Deferrals may be
made by an Eligible Employee with respect to the following types of Eligible
Income, as permitted by HP:

 

(a)                                 Annual Rate of Pay.

 

(i)                                     An Eligible Employee whose Annual Rate
of Pay, as of the first day of November preceding the Plan Year within which the
deferral is to be made, exceeds the Code Section 401(a)(17) Limit for the Plan
Year in which the deferral is to be made, may elect to defer a portion of his
Actual Pay.  In order to elect to defer Annual Rate of Pay

 

4

--------------------------------------------------------------------------------


 

earned during a Plan Year, an Eligible Employee shall submit an irrevocable
Deferral Form with HP before the beginning of such Plan Year.

 

(ii)                                  The portion of his Annual Rate of Pay that
an Eligible Employee elects to defer for a Plan Year shall be stated as a whole
dollar amount.  The minimum amount of Annual Rate of Pay that an Eligible
Employee may elect to defer in a Plan Year is $1,200.  The maximum amount is
equal to the greater of $1,200 or the Eligible Employee’s Annual Rate of Pay
that exceeds the Code Section 401(a)(17) Limit.  If the Internal Revenue Service
does not publish the Code Section 401(a)(17) Limit for the Plan Year prior to
enrollment, HP has the discretion to determine eligibility to elect to defer
Annual Rate of Pay; provided, however, if a Participant is determined to be
ineligible to elect to defer Annual Rate of Pay under paragraph (i) above for a
Plan Year, any Annual Rate of Pay deferrals the Participant elected for the Plan
Year shall be void (including, without limitation, deferrals made during the
October 2006 special enrollment period).

 

(iii)                               The deferral amount designated by an
Eligible Employee will be deducted in equal installments over the pay periods
falling within the Plan Year to which the election pertains.

 

(b)                                 Incentive Awards.  A Bonus Eligible Employee
may elect to defer any portion of an Incentive Award up to 95%, expressed as
whole percentage points.  In order to elect to defer an Incentive Award, a Bonus
Eligible Employee shall submit an irrevocable Deferral Form with HP before the
beginning of the Plan Year in which the performance period to which Incentive
Award pertains begins, in accordance with procedures that HP determines in its
discretion.  Notwithstanding the foregoing, if HP determines that a Bonus
Eligible Employee may elect to defer a portion of the Incentive Award at a later
time under Code section 409A, a Bonus Eligible Employee may elect to defer a
portion of the Incentive Award by filing an irrevocable Deferral Form at such
later time as determined by HP in accordance with Code section 409A.

 

3.2                               New Hires.  A Newly Hired Employee may elect
within 30 days of becoming an Employee to defer base salary earned subsequent to
the deferral election becoming effective and in the year of hire.  Such an
election shall become irrevocable and effective at the end of this 30-day
period.

 

3.3                               Late Year New Hires.  A Late Year Newly Hired
Employee may elect within the later of 30 days of becoming an Employee or the
end of the calendar year in which he is hired to defer base salary earned in the
Plan Year following his year of hire.  Such an election shall become irrevocable
and effective at the end of this election period and shall apply to base salary
earned subsequent to the deferral election’s becoming effective.

 

3.4                               Outside Director Deferral Elections.  In order
to elect to defer a portion of his Annual Retainer earned during a Plan Year, an
Outside Director shall submit an irrevocable Deferral Form with HP before the
beginning of such Plan Year, but no earlier than the first day of November
preceding the Plan Year within which the deferral is to be made.  The portion of
his Annual Retainer that an Outside Director elects to defer for a Plan Year
shall be stated as a whole dollar amount.  Any failure to make an election shall
be deemed to be an election for the same deferral amount and the same
distribution date and form of payment for the following Plan Year as were in
effect for such Outside Director for the current Plan Year.

 

3.5                               Crediting of Deferrals.  Eligible Income
deferred by a Participant under the Plan shall be credited to the Participant’s
Account as soon as administratively practicable after the amounts would have
otherwise been paid to the Participant.

 

5

--------------------------------------------------------------------------------


 

3.6                               Vesting on Eligible Income.  A Participant
shall at all times be 100% vested in any Eligible Income deferred under this
Plan and credited to his Account.

 

3.7                               Administrative Charges.  The administrative
cost associated with this Plan may be debited to a Participant’s Account in a
manner determined by the Plan Committee or its designee, in its sole discretion.

 

ARTICLE IV:  MATCH ON DEFERRALS

 

4.1                               HP Matching Contributions.  At the end of each
Plan Year beginning with the 2006 Plan Year, HP shall credit a Match Eligible
Employee’s Account with HP Matching Contributions.  The HP Matching
Contributions shall be applied only to the extent that the Match Eligible
Employee’s Actual Pay exceeds the Code Section 401(a)(17) Limit for the Plan
Year, and the rate of HP Matching Contributions shall be equal to the weighted
average of the various rates that applied (or would have applied) to such
Employee under the HP Inc. 401(k) Plan for the Plan Year, determined as if such
Employee had participated in the 401(k) Plan for the entire Plan Year. 
Notwithstanding the foregoing, the maximum amount of HP Matching Contributions
for a Plan Year for a Match Eligible Employee shall not exceed the maximum
amount of match for which such Employee would be eligible under the HP Inc.
401(k) Plan for the Plan Year.

 

4.2                               Crediting of HP Matching Contributions.  HP
Matching Contributions for a Plan Year shall be credited to the Accounts of
Match Eligible Employees as soon as administratively practicable after the end
of the Plan Year.  The Account of a Participant shall be credited with HP
Matching Contributions for a Plan Year only if such Participant has not
terminated employment with HP and its Affiliates prior to the end of the Plan
Year, unless such termination is due to death, disability or is after
Participant’s Retirement Date.

 

4.3                               Vesting of HP Matching Contributions.

 

(a)                                 Vesting Schedule.  A Participant’s interest
in HP Matching Contributions shall vest as follows:

 

(i)                                     For Participants who were hired by HP or
an Affiliate prior to January 1, 2006, the Participant will be fully vested in
HP Matching Contributions credited to such Participant’s Account.

 

(ii)                                  For Participants who were hired by HP or
its Affiliates on or after January 1, 2006, the Participant will be vested in HP
Matching Contributions credited to such Participant’s Account when such
Participant would be vested in HP Matching Contributions credited to his or her
account under the HP Inc. 401(k) Plan.  Notwithstanding the foregoing, a
Participant will be fully vested in HP Matching Contributions credited to his or
her Account if the Participant’s employment with HP and its Affiliates is
terminated (A) due to death or disability, (B) after the Participant has reached
his or her Retirement Date, (C) if the Participant is a “Qualified Participant”
as defined in the 2007 U.S. Enhanced Early Retirement Program (the “2007 EER
Program”) and terminates employment in connection with all of the terms and
conditions of the 2007 EER Program, or (D) if the Participant terminates
employment from HP or an Affiliate in connection with a sale or other
disposition by HP or the Affiliate of the business unit in which the Participant
had been employed.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Forfeiture of HP Matching Contributions. 
Except as otherwise provided above, upon termination of employment with HP and
its Affiliates, a Participant shall forfeit the nonvested portion of his or her
Account and applicable earnings thereon.

 

ARTICLE V:  INVESTMENT OPTIONS, EARNINGS CREDITED AND DISTRIBUTION OF ACCOUNT
BALANCE

 

5.1                               Investment Options and Earnings

 

(a)                                 Investment Options and Procedures.  HP shall
select the Investment Options to be available under the Plan, and shall specify
procedures by which a Participant may make an election as to the deemed
investment of amounts credited to his Accounts among the Investment Options, as
well as the procedures by which a Participant may change his investment
selection.  Nothing in this Plan, however, will require HP to invest any amounts
in such Investment Options or otherwise.

 

(b)                                 Earnings.  HP shall periodically credit
gains, losses and earnings to a Participant’s Account, until the full balance of
the Account has been distributed.  Amounts shall be credited to a Participant’s
Account under this Section based on the results that would have been achieved
had amounts credited to the Account been invested as soon as practicable after
crediting into the Investment Options selected by the Participant.

 

Any portion of an Incentive Award that qualifies as “performance-based
compensation” under Code section 162(m) and is deferred under the Plan by a
Participant who qualifies as a “covered employee” under Code section 162(m)
shall be credited with earnings and otherwise administered in a manner so that
the ultimate payment(s) of the deferred amount remains so qualified.

 

5.2                               Time and Form of Payment Elections

 

(a)                                 The Deferral Form.  Each Deferral Form shall
specify the date on which payment of the aggregate of the deferred amount and
any HP Matching Contributions for the Plan Year (and earnings thereon) is to
commence.  Such payment date shall be at least three (3) years after the Plan
Year in which the deferrals are being made.  Each Deferral Form shall also
specify the form for payment of the deferred amount and any HP Matching
Contributions for the Plan Year (and earnings thereon).  A Participant may elect
payment in the form of a single lump sum payment or annual installment payments
for a period of not less than two (2) but no more than fifteen (15) years. 
Annual installment payments will be paid once a year beginning on the date
specified on the applicable Deferral Form or as otherwise provided herein.

 

(i)                                     Default Elections.  If a Participant
fails to specify the date on which payment of the deferred amount and any HP
Matching Contributions for the Plan Year (and earnings thereon) is to commence,
then Participant will be deemed to have elected distribution at Participant’s
Termination Date, subject to Sections 5.3 or 5.4 below.  If a Participant fails
to make an effective payment form designation on a Deferral Form, the amount
deferred and any HP Matching Contributions for the Plan Year (and earnings
thereon) under such Deferral Form will be distributed in a single lump sum in
the year elected.

 

7

--------------------------------------------------------------------------------

 

(b)                                 Payment shall be made in January of the year
that a Participant elects for a distribution.

 

(c)                                  A Participant may also elect on a Deferral
Form that payments of that Plan Year’s deferrals and any HP Matching
Contributions (and earnings thereon) shall be paid in January of the year
following the year in which the Participant’s Termination Date occurs (in the
case of installment payments, the first installment shall be paid in the January
following the Participant’s Termination Date, and subsequent installments shall
be made each January thereafter), if the Participant’s Termination Date is after
his Retirement Date or the Participant is an Outside Director.

 

(d)                                 Except for Participants who are Outside
Directors, if a Participant’s Termination Date precedes his or her Retirement
Date, such Participant shall be deemed to have elected on each Deferral Form
that such Plan Year’s deferrals and any HP Matching Contributions (and earnings
thereon) shall be paid in a single lump sum at the following time, subject to
Section 5.3 below:  (i) with respect to amounts attributable to Plan Years
commencing before January 1, 2008, in the month following the month in which the
Participant Terminates Employment, and (ii) with respect to amounts attributable
to Plan Years commencing on or after January 1, 2008, in January of the year
following the year in which the Participant Terminates Employment.

 

5.3                               Automatic Distributions.  Notwithstanding any
payment elections made on Deferral Forms and Section 5.2:

 

(a)                                 Distributions to Key Employees. 
Distributions may not commence to a Key Employee upon a Termination of
Employment before the date which is six months after the date of the Key
Employee’s Termination of Employment.  If distributions are to be paid in a lump
sum, such lump sum payment shall be distributed as follows:  (i) with respect to
amounts attributable to Plan Years commencing before January 1, 2008, in the
seventh month after the Termination of Employment, and (ii) with respect to
amounts attributable to Plan Years commencing on or after January 1, 2008, in
the later of (A) the seventh month after the Termination of Employment or (B)
January of the year following the year of the Termination of Employment.  If
distributions are to be paid in installments and the first installment is
payable during this six-month period, such installment shall be distributed as
follows:  (x) with respect to amounts attributable to Plan Years commencing
before January 1, 2008, in the seventh month after the Termination of
Employment, and (y) with respect to amounts attributable to Plan Years
commencing on or after January 1, 2008, in the later of (I) the seventh month
after the Termination of Employment or (II) January of the year following the
year of the Termination of Employment, with subsequent installments to be made
each January thereafter.

 

(b)                                 Distributions Upon Death.  If a Participant
dies before full distribution of his Account balance, any balance shall be
distributed in a lump sum payment to the Participant’s Beneficiary in the month
following the month in which the Participant’s death occurs.

 

5.4                               Withdrawals for Unforeseeable Emergency.  Upon
approval by the Plan Committee, a Participant may withdraw all or any portion of
his vested Account balance for an Unforeseeable Emergency.  The amounts
distributed with respect to an Unforeseeable Emergency may not exceed the
amounts necessary to satisfy such Unforeseeable Emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which such hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by cessation of
deferrals under this Plan.  “Unforeseeable Emergency”

 

8

--------------------------------------------------------------------------------


 

means for this purpose a severe financial hardship to a Participant resulting
from an illness or accident of the Participant, the Participant’s spouse, or a
dependent (as defined in Code section 152(a)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  For the avoidance of doubt, a circumstance does not constitute
an “Unforeseeable Emergency” for purposes of the Plan unless such circumstance
constitutes an “unforeseeable emergency” as defined in Treas. Reg. §
1.409A-3(i)(3).  The amount withdrawn for an Unforeseeable Emergency is subject
to a minimum of $10,000.

 

Notwithstanding Section 3.1, if the Plan Committee approves a distribution under
this Section, the Participant’s deferrals under the Plan shall cease.  The
Participant will be allowed to enroll if eligible at the beginning of the next
enrollment period following six (6) months after the date of distribution.

 

5.5                               Effect of Taxation.  If the Internal Revenue
Service or a court of competent jurisdiction determines that Plan benefits are
includible in the gross income of a Participant under Code section 409A prior to
actual receipt of the benefits, HP shall immediately distribute the benefits
found to be so includible to the Participant.

 

ARTICLE VI:  ADMINISTRATION

 

6.1                               General Administration.  The Plan Committee
shall be responsible for the operation and administration of the Plan and for
carrying out the provisions hereof.  The Plan Committee shall have the full
authority and discretion to make, amend, interpret, and enforce all appropriate
rules and regulations for the administration of this Plan and decide or resolve
any and all questions, including interpretations of this Plan, as may arise in
connection with this Plan.  Any such action taken by the Plan Committee shall be
final and conclusive on any party.  The Plan Committee’s prior exercise of
discretionary authority shall not obligate it to exercise its authority in a
like fashion thereafter.  The Committee and the Plan Committee shall be entitled
to rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by HP with respect to the Plan.  The Committee and
the Plan Committee may, from time to time, delegate to others, including
employees of HP, such administrative duties as it sees fit.

 

6.2                               Claims for Benefits:  The following applies to
Participants who are not Outside Directors:

 

(a)                                 Filing a Claim.  A Participant or his
authorized representative may file a claim for benefits under the Plan.  Any
claim must be in writing and submitted to the Plan Committee or its delegate at
such address as may be specified from time to time.  Claimants will be notified
in writing of approved claims, which will be processed as claimed.  A claim is
considered approved only if its approval is communicated in writing to a
claimant.

 

(b)                                 Denial of Claim. In the case of the denial
of a claim respecting benefits paid or payable with respect to a Participant, a
written notice will be furnished to the claimant within 90 days of the date on
which the claim is received.  If circumstances (such as for a meeting) require a
longer period, the claimant will be notified in writing, prior to the expiration
of the 90-day period, of the reasons for an extension of time; provided,
however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.

 

(c)                                  Reasons for Denial.  A denial or partial
denial of a claim will be dated and signed on behalf of the Plan Committee and
will clearly set forth:

 

9

--------------------------------------------------------------------------------


 

(i)                                     the specific reason or reasons for the
denial;

 

(ii)                                  specific reference to pertinent Plan
provisions on which the denial is based;

 

(iii)                               a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(iv)                              an explanation of the procedure for review of
the denied or partially denied claim set forth below, including the claimant’s
right to bring a civil action under ERISA section 502(a) following an adverse
benefit determination on review.

 

(d)                                 Review of Denial.  Upon denial of a claim,
in whole or in part, a claimant or his duly authorized representative will have
the right to submit a written request to the Plan Committee for a full and fair
review of the denied claim by filing a written notice of appeal with the Plan
Committee within 60 days of the receipt by the claimant of written notice of the
denial of the claim.  A claimant or the claimant’s authorized representative
will have, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits and may submit issues and comments in writing, except for
privileged or confidential documentation.  The review will take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it.  If the claimant does file a request for review, his request
must include a description of the issues and evidence he deems relevant. 
Failure to raise issues or present evidence on review will preclude those issues
or evidence from being presented in any subsequent proceeding or judicial review
of the claim.

 

(e)                                  Decision Upon Review.  The Plan Committee
or its delegate will provide a written decision on review.  If the claim is
denied on review, the decision shall set forth:

 

(i)                                     the specific reason or reasons for the
adverse determination;

 

(ii)                                  specific reference to pertinent Plan
provisions on which the adverse determination is based;

 

(iii)                               a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and

 

(iv)                              a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring a civil action under ERISA section 502(a).

 

A decision will be rendered no more than 60 days after the receipt of the
request for review, except that such period may be extended for an additional 60
days if the Plan Committee determines that circumstances (such as for a meeting)
require such extension.  If an

 

10

--------------------------------------------------------------------------------


 

extension of time is required, written notice of the extension will be furnished
to the claimant before the end of the initial 60-day period.

 

(f)                                   Finality of Determinations; Exhaustion of
Remedies.  To the extent permitted by law, decisions reached under the claims
procedures set forth in this Section shall be final and binding on all parties.
No legal action for benefits under the Plan shall be brought unless and until
the claimant has exhausted his remedies under this Section. In any such legal
action, the claimant may only present evidence and theories which the claimant
presented during the claims procedure. Any claims which the claimant does not in
good faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. Any suit or legal action initiated by a claimant under the
Plan must be brought by the claimant no later than one year following a final
decision on the claim for benefits.  Notwithstanding the foregoing, in no event
may a claimant initiate suit or legal action more than two years after the facts
giving rise to the action occurred.  The foregoing limitations on suits or legal
actions for benefits will apply in any forum where a claimant initiates such
suit or legal action.

 

ARTICLE VII:  AMENDMENT AND TERMINATION

 

7.1                               Amendment or Termination.  HP reserves the
right to amend or terminate the Plan when, in the sole discretion of HP, such
amendment or termination is advisable, pursuant to a resolution or other action
taken by the Committee.

 

Any amendment or termination of the Plan will not affect the entitlement of any
Participant or the Beneficiary of a Participant whose Termination Date occurs
before the amendment or termination.  All benefits to which any Participant or
Beneficiary may be entitled shall be determined under the Plan as in effect at
the time of the Participant’s Termination Date and shall not be affected by any
subsequent change in the provisions of the Plan; provided, that HP reserves the
right to change the Investment Options with respect to any Participant or
Beneficiary.  Participants and Beneficiaries will be given notice prior to the
discontinuance of the Plan, change in Investment Options available or reduction
of any benefits provided by the Plan.

 

7.2                               Effect of Amendment or Termination.  No
amendment or termination of the Plan shall adversely affect the rights of any
Participant to amounts credited to his Account as of the effective date of such
amendment or termination.  Upon termination of the Plan, distribution of
balances in Accounts shall be made to Participants and Beneficiaries in the
manner and at the time described in Article V, unless HP determines in its sole
discretion that all such amounts shall be distributed upon termination in
accordance with the requirements under Code section 409A.  Upon termination of
the Plan, no further deferrals of Eligible Income shall be permitted; however,
earnings, gains and losses shall continue to be credited to Account balances in
accordance with Article V until the Account balances are fully distributed.

 

ARTICLE VIII:  GENERAL PROVISIONS

 

8.1                               Rights Unsecured.  The right of a Participant
or his Beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of HP, and neither the Participant nor his
Beneficiary shall have any preferred rights in or against any amount credited to
any Account or any other assets of HP.  The Plan at all times shall be
considered entirely unfunded for tax purposes.  Any funds set

 

11

--------------------------------------------------------------------------------


 

aside by HP for the purpose of meetings its obligations under the Plan,
including any amounts held by a trustee, shall continue for all purposes to be
part of the general assets of HP and shall be available to its general creditors
in the event of HP’s bankruptcy or insolvency.  HP’s obligation under this Plan
shall be that of an unfunded and unsecured promise to pay money in the future.

 

8.2                               No Guarantee of Benefits.  Nothing contained
in the Plan shall constitute a guarantee by HP or any other person or entity
that the assets of HP will be sufficient to pay any benefits hereunder.

 

8.3                               No Enlargement of Rights.  No Participant or
Beneficiary shall have any right to receive a distribution under the Plan except
in accordance with the terms of the Plan.  Establishment of the Plan shall not
be construed to give any Participant the right to continue to be employed by or
provide services to HP.

 

8.4                               Transferability.  No interest of any person
in, or right to receive a distribution under, the Plan shall be subject in any
manner to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor may such interest or right to receive
a distribution be taken, either voluntarily or involuntarily for the
satisfaction of the debts of, or other obligations or claims against, such
person.

 

8.5                               Applicable Law. To the extent not preempted by
federal law, the Plan shall be governed by the laws of the State of Delaware.

 

8.6                               Incapacity of Recipient.  If any person
entitled to a distribution under the Plan is deemed by HP to be incapable of
personally receiving and giving a valid receipt for such payment, then, unless
and until a claim for such payment shall have been made by a duly appointed
guardian or other legal representative of such person, HP may provide for such
payment or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such person. 
Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of HP and the Plan with respect to the
payment.

 

8.7                               Taxes. HP or other payor may withhold from a
benefit payment under the Plan or a Participant’s wages any federal, state, or
local taxes required by law to be withheld with respect to a payment or accrual
under the Plan, and shall report such payments and other Plan-related
information to the appropriate governmental agencies as required under
applicable laws.

 

8.8                               Corporate Successors.  The Plan and the
obligations of HP under the Plan shall become the responsibility of any
successor to HP by reason of a transfer or sale of substantially all of the
assets of HP or by the merger or consolidation of HP into or with any other
corporation or other entity.

 

8.9                               Unclaimed Benefits.  Each Participant shall
keep HP informed of his current address and the current address of his
designated Beneficiary.  HP shall not be obligated to search for the whereabouts
of any person if the location of a person is not made known to HP.

 

8.10                        Severability.  In the event any provision of the
Plan shall be held invalid or illegal for any reason, any illegality or
invalidity shall not affect the remaining parts of the Plan, but the Plan shall
be construed and enforced as if the illegal or invalid provision had never been
inserted.

 

8.11                        Words and Headings.  Words in the masculine gender
shall include the feminine and the singular shall include the plural, and vice
versa, unless qualified by the context.  Any headings used herein are included
for ease of reference only, and are not to be construed so as to alter the terms
hereof.

 

12

--------------------------------------------------------------------------------


 

8.12                        Liabilities Transferred to HPE.  HP distributed its
interest in Hewlett Packard Enterprise Company (“HPE”) to its shareholders on or
about November 1, 2015 (the “HPE Distribution Date”). Pursuant to an agreement
between HP and HPE, on the HPE Distribution Date certain employees and former
employees of HPE ceased to participate in the Plan and the liabilities for these
participants’ benefits under the Plan were transferred to HPE. On and after the
HPE Distribution Date, HP, the Plan, any directors, officers, or employees of
HP, and any successors thereto, shall have no further obligation or liability to
any such participant with respect to any benefit, amount, or right due under the
Plan.

 

ARTICLE IX:  ROLLOVERS FROM OTHER PLANS

 

9.1                               Discretion to Accept.  The Committee shall
have complete authority and discretion, but no obligation, to establish an
Account for a Rollover Participant and credit the Account with the amount
transferred from the Rollover Participant’s account in a Rollover Plan, except
that the Committee shall establish an Account for a Rollover Participant for
whom benefits and liabilities have been transferred to this Plan from the EBP. 
Amounts credited to such Accounts are fully subject to the provisions of this
Plan; provided, however, that a Rollover Participant from the EBP shall be
deemed to have elected to invest his Account in the Stable Value Fund if such
Rollover Participant fails to make an investment election.  Reference in the
Plan to such a crediting as a “rollover” or “transfer” from a Rollover Plan or
the EBP is nominal in nature, and confers no additional rights upon a Rollover
Participant other than those specifically set forth in the Plan.

 

9.2                               Status of Rollover Participants.  A Rollover
Participant and his Beneficiary are fully subject to the provisions of this
Plan, except as otherwise expressly set forth herein.  A Rollover Participant
who is not already a Participant in the Plan and is not otherwise eligible to
participate in the Plan at the time of rollover, shall not be entitled to make
any additional deferrals under the Plan unless and until he has become eligible
to do so under the terms of the Plan.

 

9.3                               Payments to Rollover Participants.  Payments
from a Rollover Participant’s Account shall be made in accordance with the form
and timing of payment provisions of the Rollover Plan or the EBP, as applicable.

 

IN WITNESS WHEREOF, HP INC. has caused this HP Inc. 2005 Executive Deferred
Compensation Plan, as amended and restated effective November 1, 2015, to be
executed on this        day of                   , 2015.

 

HP INC.

 

 

 

/s/ Tracy Keogh

 

Tracy Keogh

 

Chief Human Resources Officer

 

 

13

--------------------------------------------------------------------------------
